DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2009/0197515).
Regarding claim 1, Wang discloses a guard (21) for a power tool (Fig. 1), the guard (21) comprising:
a body (19, 22) defining an interior space (Fig. 4) for receiving the power tool (18; Fig. 1) and configured to cover at least a moving portion (20, 45) of the power tool (Fig. 4), the body (19, 22) having an aperture (23) formed through a bottom face of the body (19, 22), and a fastener (30, 47) configured to pass through the aperture (23) and secure the guard (21) to the power tool (Fig. 1).
Regarding claim 2, Wang discloses wherein the body (19, 22) comprises an upper portion (19) that is curved to complement a contour of the power tool (18; Fig. 2).
Regarding claim 6, Wang discloses a handle (11) secured to the body (19, 22; via element 16).
Regarding claim 8, Wang discloses wherein the at least the moving portion (20, 45) of the power tool (Fig. 2) comprises a slot (20) formed into a frame (17) of the power tool (Fig. 2).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0197515) in view of Sheridan (US 5,083,621).
Regarding claim 3, Wang discloses the body (19, 22).
Wang fails to disclose wherein the body comprises a surface treatment applied to at least a portion of an exterior surface of the body.
However, Sheridan teaches a handle (81) comprises a surface treatment applied to at least a portion of an exterior surface of the handle (81; col. 5 ll. 35-37).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the body of Wang by having provided the surface treatment, as taught by Sheridan, in order to facilitate gripping (col. 5 ll. 35-37). 


Regarding claim 4, Wang discloses the body (19. 22).
Wang fails to disclose wherein the surface treatment comprises a knurling treatment.
However, Sheridan teaches a surface treatment comprises a knurling treatment (col. 5 ll. 35-37).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the body of Wang by having provided the knurling treatment, as taught by Sheridan, in order to facilitate gripping (col. 5 ll. 35-37). 
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0197515) in view of Sheridan (US 5,083,621) as applied to claim 3, and in further view of Eshelman et al. (US 2014/0102742; “Eshelman”).
Regarding claim 5, Wang in view of Sheridan disclose the surface treatment.
Wang in view of Sheridan fail to disclose wherein the surface treatment comprises one or more grooves that complement fingers of a user.
However, Eshelman teaches wherein a surface treatment comprises one or more grooves (6) that complement fingers of a user (para. [0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the surface treatment of Wang in view of Sheridan by having provided the one or more grooves, as taught by Eshelman, in order for the tool operator to better grip the body (para. [0053]). 
Allowable Subject Matter
7.	Claims 9-16 are allowed.
Regarding claim 9, the most relevant prior art is Wang.
21).
Wang fails to disclose a pulling head.
It would not be obvious to combine Wang with a pulling head, because pulling element 21 into a retracted position would render the function of the guard (21) inoperable.
Additionally, the remainder of the cited prior art fails to disclose the combination of a guard and a pulling head.
8.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the most relevant prior art is Wang.
Wang discloses a moving portion (20, 45).
Wang fails to disclose wherein the at least the moving portion of the power tool comprises a portion of the power tool at which a gap forms between a carrier of the power tool and a nosepiece of the power tool when the carrier is in a retracted position.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone 
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731